      Case 4:18-cv-00215 Document 55 Filed on 03/13/19 in TXSD Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


Malibu Media LLC,                       §
                                        §
       Plaintiff                        §
v.                                      §     CIVIL NO. H-18-215
                                        §
John Doe, et al                         §

       Defendants


                           NOTICE OF CANCELLATION



       The Scheduling Conference set for 03.14.19 at 11:00 AM is CANCELLED.




Date: 03.13.19            Shannon Jones
                          Case Manager to Magistrate Judge Nancy Johnson
                          Post Office Box 61010
                          Houston, Texas 77208
                          (713)250-5703
